IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2008
                                     No. 07-40995
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

ARMANDO LINARES-HERNANDEZ,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:07-CR-324-1




Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Armando Linares-Hernandez appeals his sentence for unlawful presence
in the United States following removal. He asserts that the district court erred
by imposing a 16-level enhancement based on his conviction of burglary of a hab-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40995

itation under § 30.02(a)(1) of the Texas Penal Code. Although he recognizes our
precedent that this offense is a crime of violence for purposes of U.S.S.G. § 2L1.2,
he argues that James v. United States, 127 S. Ct. 1586, 1599-1600 (2007), over-
rules it.
      His argument is unpersuasive. In United States v. Gomez-Guerra, 485
F.3d 301, 303 n.1 (5th Cir.), cert. denied, 128 S. Ct. 156 (2007), we noted that
James pertains only to a residual provision of 18 U.S.C. § 924(e)(2)(B)(i) that is
absent from § 2L1.2. Consequently, James is not dispositive. Because we have
held that an offense under § 30.02(a)(1) constitutes a crime of violence for pur-
poses of § 2L1.2, the district court did not err in applying the enhancement. See
Gomez-Guerra, 485 F.3d at 304 & n.3; United States v. Garcia-Mendez, 420 F.3d
454, 456-57 (5th Cir. 2005).
      The judgment is AFFIRMED.




                                         2